 

Exhibit 10.1

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amended and Restated Employment Agreement ("Agreement") is made
effective as of October 8, 2018 (the “Effective Date”) between DESTINATION XL
GROUP, INC., a Delaware corporation with an office at 555 Turnpike Street,
Canton, Massachusetts, 02021 (the "Company" which term includes any affiliates
and subsidiaries), and Brian S. Reaves (the “Executive”) having an address at
875 Saints Drive, Marietta, Georgia 3000.

 

WITNESSETH:

 

WHEREAS, the Company desires that Executive work for the Company and Executive
desires to be so employed by the Company as its Executive Vice President, Chief
Operating Officer.

 

WHEREAS, Executive and the Company desire to set forth in writing the terms and
conditions of the Executive's employment with the Company from the date hereof.

 

NOW, THEREFORE, in consideration of the promises and the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

1.EMPLOYMENT

 

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth.  

 

2.TERM

 

The term of employment under this Agreement (the “Term of Employment”) shall
begin on the Effective Date and shall continue until terminated by either party
as hereinafter set forth.

 

3.COMPENSATION

 

(a)During the Term of Employment, as compensation for the employment services to
be rendered by Executive hereunder, the Company agrees to pay to Executive, and
Executive agrees to accept, payable in equal bi-weekly installments in
accordance with Company practice, an annual base salary of Five Hundred Thousand
Dollars and 00/100 Cents ($500,000.00) (the “Base Salary”) as of the Effective
Date.  The Base Salary shall be reviewed at least annually to ascertain whether,
in the judgment of the Company, such Base Salary should be adjusted.  If so, the
adjusted Base Salary shall be adjusted for all purposes of this Agreement.

(b)In addition to the Base Salary, during the Term of Employment, Executive is
eligible to participate in the Company’s Annual Incentive Plan. Such incentive
shall be determined and payable in accordance with the Company's incentive
program in effect at the time, subject to change from year to year in the
Company’s sole discretion. Executive will participate in the Company’s incentive
program and Executive’s target bonus under such plan (if all individual

 

--------------------------------------------------------------------------------

 

and Company performance conditions are met) shall be 55% of Executive’s actual
annual base earnings (which shall be the total Base Salary as may be paid during
the fiscal year (“Base Earnings”)). The actual award under the incentive
program, if any, may be more or less than the target and will be based on
Executive’s performance and the performance of the Company and payment will be
made in accordance with and subject to the terms and conditions of the incentive
program then in effect.

(c)In addition, during the Term of Employment, Executive is eligible to
participate in the Company’s Long-Term Incentive Plan (“LTIP”). Such incentive
shall be determined and distributable in accordance with and subject to the
terms and conditions as described in the LTIP documents in effect at the time of
the award, subject to change from year to year in the Compensation Committee’s
sole discretion. Effective with the 2018-2020 LTIP and thereafter, Executive
will participate in the Company’s LTIP at a target incentive rate of 70% of
Executive’s Base Salary in effect on the Executive’s Effective Date of
Participation, for the incentive period, based upon the Company’s targeted
performance as defined in the LTIP documents in effect at the time of the award.

4.EXPENSES

The Company shall pay or reimburse Executive, in accordance with the Company's
policies and procedures and upon presentment of suitable vouchers, for all
reasonable business and travel expenses, which may be incurred or paid by
Executive during the Term of Employment in connection with his employment
hereunder.  Executive shall comply with such restrictions and shall keep such
records as the Company may reasonably deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time, and regulations
promulgated thereunder.

5.OTHER BENEFITS

(a)During the Term of Employment, Executive shall be entitled to such vacations
and to participate in and receive any other benefits customarily provided by the
Company to its management (including any profit sharing, pension, 401(k), short
and long-term disability insurance, medical and dental insurance and group life
insurance plans in accordance with and subject to the terms of such plans,
including, without limitation, any eligibility requirements contained therein),
all as determined from time to time by the Compensation Committee of the Board
of Directors in its discretion.

(b)The Company will, during the Term of Employment, provide Executive with an
automobile allowance in the total amount of Eight Thousand Four Hundred Dollars
and 00/100 ($8,400.00) annually, in equal bi-weekly payments in accordance with
the Company’s normal payroll practices. Executive shall pay and be responsible
for all insurance, repairs and maintenance costs associated with operating the
automobile.  Executive is responsible for his gasoline, unless the gasoline
expense is reimbursable under the Company's policies and procedures.

(c)Executive will be eligible to participate in the Company’s annual performance
appraisal process.

2

 

--------------------------------------------------------------------------------

 

(d)The Company shall advance Executive a relocation payment in the amount of
$50,000 (prior to any applicable taxes) (the “Advance”) within thirty (30) days
following the Effective Date.  In the event Executive ceases to be employed by
the Company due to his voluntary termination (other than for Good Reason (as
defined in paragraph 7(i))) prior to the one (1) year anniversary of the
Effective Date, Executive will be required to repay the Advance to the Company
within thirty (30) days following Executive’s termination of employment,
provided that the amount of the Advance that is required to be repaid shall be
reduced by 1/12th of the Advance amount for each completed month that Executive
is employed by the Company.

6.DUTIES

 

(a)Executive shall perform such duties and functions consistent with the
position of Executive Vice President and Chief Operating Officer and/or as the
Company shall from time to time determine and Executive shall comply in the
performance of his duties with the policies of, and be subject to the direction
of the Company.

 

(b)During the Term of Employment, Executive shall devote substantially all of
his time and attention, vacation time and absences for sickness excepted, to the
business of the Company, as necessary to fulfill his duties.  Executive shall
perform the duties assigned to him with fidelity and to the best of his
ability.  Notwithstanding anything herein to the contrary, and subject to the
foregoing, Executive shall not be prevented from accepting positions in outside
organizations so long as such activities do not interfere with Executive's
performance of his duties hereunder and do not violate paragraph 10 hereof.

 

(c)The principal location at which the Executive shall perform his duties
hereunder shall be at the Company's offices in Canton, Massachusetts or at such
other location as may be temporarily designated from time to time by the
Company.  Notwithstanding the foregoing, Executive shall perform such services
at such other locations as may be required for the proper performance of his
duties hereunder, and Executive recognizes that such duties may involve travel.

 

7.TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION

 

 

(a)The Term of Employment may be terminated by the Company at any time:

 

(i)upon the determination by the Company that Executive's performance of his
duties has not been fully satisfactory for any reason which would not constitute
justifiable cause (as hereinafter defined) or for other business reasons
necessitating termination which do not constitute justifiable cause, in either
case upon thirty (30) days' prior written notice to Executive; or

 

(ii)upon the determination of the Company that there is justifiable cause (as
hereinafter defined) for such termination.

 

(b)The Term of Employment shall terminate upon:

3

 

--------------------------------------------------------------------------------

 

 

(i)the death of Executive;

 

(ii)the date on which the Company elects to terminate the Term of Employment  by
reason of the "disability" of Executive (as hereinafter defined in paragraph (c)
herein) pursuant to paragraph (g) hereof; or

 

(iii)Executive’s resignation of employment.

 

(c)For the purposes of this Agreement, the term "disability" shall mean
Executive is physically or mentally incapacitated so as to render Executive
incapable of performing the essentials of Executive's job, even with reasonable
accommodation, as reasonably determined by the Company, which determination
shall be final and binding.

 

(d)For the purposes hereof, the term "justifiable cause" shall mean: any failure
or refusal to perform any of the duties pursuant to this Agreement or any breach
of this Agreement by the Executive; Executive’s breach of any material written
policies, rules or regulations which have been adopted by the Company;
Executive’s repeated failure to perform his duties in a satisfactory manner;
Executive's performance of any act or his failure to act, as to which if
Executive were prosecuted and convicted, a crime or offense involving money or
property of the Company or its subsidiaries or affiliates, or a crime or offense
constituting a felony in the jurisdiction involved, would have occurred; any
unauthorized disclosure by Executive to any person, firm or corporation of any
confidential information or trade secret of the Company or any of its
subsidiaries or affiliates; any attempt by Executive to secure any personal
profit in connection with the business of the Company or any of its subsidiaries
and affiliates; or the engaging by Executive in any business other than the
business of the Company and its subsidiaries and affiliates which interferes
with the performance of his duties hereunder.  Upon termination of Executive's
employment for justifiable cause, Executive shall not be entitled to any amounts
or benefits hereunder other than such portion of Executive's Base Salary and
reimbursement of expenses pursuant to paragraph 5 hereof as have been accrued
through the date of his termination of employment.

 

(e)If the Company terminates this Agreement without "justifiable cause" as
provided in paragraph 7(a)(i) and as defined in paragraph 7(d) or the Executive
resigns with Good Reason as defined is paragraph 7(i), the Company shall pay
Executive his then current base salary for five months after the effectiveness
of such termination, payable in equal payments in accordance with the Company’s
customary payroll practices commencing with the first payroll period that begins
at least 30 days after the termination of the Executive’s Term of Employment
conditioned upon the Executive having provided the Company with an executed
general release in substantially the form attached hereto as Exhibit A (the
“General Release”) and the time for Executive’s revocation of the General
Release having expired.  Such payments shall be made in accordance with the
Company’s customary payroll practices until paid in full.     Any payment
pursuant to this paragraph 7(e) is contingent upon Executive’s execution of the
General Release within 21 days after termination of the Term of Employment or
such longer time as may be required by law (and the Executive’s not revoking
that General Release) and will be in lieu of payments to which Executive might
have been entitled under any other severance plan of the Company.

 

4

 

--------------------------------------------------------------------------------

 

(f)If Executive shall die during the term of his employment hereunder, this
Agreement shall terminate immediately.  In such event, the estate of Executive
shall thereupon be entitled to receive such portion of Executive's base annual
salary and reimbursement of expenses pursuant to paragraph 4 as have been
accrued through the date of his death.

 

(g)Upon Executive's "disability", the Company shall have the right to terminate
Executive's employment.  Any termination pursuant to this paragraph (g) shall be
effective on the earlier of (i) the date 30 days after which Executive shall
have received written notice of the Company's election to terminate or (ii) the
date he begins to receive long-term disability insurance benefits under the
policy provided by the Company pursuant to paragraph 5 hereof.

 

(h)Upon the resignation of Executive in any capacity, that resignation will be
deemed to be a resignation from all offices and positions that Executive holds
with respect to the Company and any of its subsidiaries and affiliates. In the
event of Executive’s resignation, other than for Good Reason, he shall be
entitled only to receive such portion of his annual Base Salary and
reimbursement of expenses pursuant to paragraph 4 as have been accrued through
the date of his resignation.

 

(i)For purposes hereof, the term “Good Reason” means the occurrence of any of
the following: (i) a material diminution in the Executive’s base compensation;
(ii) a material diminution in the Executive’s authority, duties, or
responsibilities; (iii) a material change in the geographic location at which
the Employee must perform the services under this Agreement; or (iv) any other
action or inaction that constitutes a material breach by the Company of this
Agreement.  For purposes of this provision, Good Reason shall not be deemed to
exist unless the Employee’s termination of employment for Good Reason occurs
within 6 months following the initial existence of one of the conditions
specified in clauses (i) through (iv) of this paragraph, the Employee provides
the Company with written notice of the existence of such condition within 90
days after the initial existence of the condition, and the Company fails to
remedy the condition within 30 days after its receipt of such notice.

 

(j)Change of Control.  In the event the Term of Employment is terminated by the
Company without justifiable cause (as defined in paragraph 7(d)) or Executive
resigns with Good Reason (as defined in paragraph 7(i)) within one (1) year
following a Change of Control of the Company has occurred, then, in such event,
the Company shall pay Executive an amount equal to twelve (12) months of Base
Salary in effect at the time of the termination.  For the purposes of the
foregoing, Change of Control shall have the meaning set forth in the Company’s
2016 Incentive Compensation Plan (without regard to any subsequent amendments
thereto). The Company shall pay the amount required under this paragraph 7(j) in
a single payment thirty (30) days after termination of the Term of Employment,
subject to and conditioned upon the Executive’s execution of the General Release
required pursuant to paragraph 7(l) hereof and such release becoming
irrevocable.  Any payments made pursuant to this paragraph 7(j) will be in lieu
of payments to which Executive might have been entitled under paragraph 7(e) of
this Agreement or under any other severance plan of the Company.  The payments
under this Agreement shall be reduced if and to the extent necessary to avoid
any payments or benefits to Executive being treated as “excess parachute
payments” within the meaning of Internal Revenue Code Section 280G(b)(i).

 

5

 

--------------------------------------------------------------------------------

 

(k)Clawback of Certain Compensation and Benefits. If, after the termination of
the Term of Employment for any reason other than by the Company for “justifiable
cause”:

 

(i)it is determined in good faith by the Company within twelve (12) months after
the termination of the Term of Employment (the “Termination Date”) that the
Executive’s employment could have been terminated by the Company for justifiable
cause under paragraph 7(d) hereof (unless the Company knew or should have known
that as of the Termination Date, the Executive’s employment could have been
terminated for justifiable cause in accordance with paragraph 7(d) hereof); or

(ii)the Executive breaches any of the provisions of paragraph 10, then, in
addition to any other remedy that may be available to the Company in law or
equity and/or pursuant to any other provisions of this Agreement, the
Executive’s employment shall be deemed to have been terminated for justifiable
cause retroactively to the Termination Date and the Executive also shall be
subject to the following provisions:

(A)the Executive shall be required to pay to the Company, immediately upon
written demand by the Company, all amounts paid to Executive by the Company,
whether or not pursuant to this Agreement (other than such portion of
Executive’s Base Salary and reimbursement of expenses pursuant to paragraph 4
hereof as have been accrued through the date of the termination of the Term of
Employment), on or after the Termination Date (including the pre-tax cost to the
Company of any benefits  that are in excess of the total amount that the Company
would have been required to pay to the Executive if the Executive’s employment
with the Company had been terminated by the Company for justifiable cause in
accordance with paragraph 7(d) above);

(B)all vested and unvested Awards (as that term is defined in the 2016 Incentive
Compensation Plan) then held by the Executive shall immediately expire; and

(C)the Executive shall be required to pay to the Company, immediately upon
written demand by the Company, an amount equal to any Gains resulting from the
exercise or payment of any Awards (as that term is defined in the 2016 Incentive
Compensation Plan) at any time on or after, or during the one year period prior
to, the Termination Date.  For these purposes, the term “Gain” shall mean (i) in
the case of each stock option or stock appreciation right (“SAR”), the
difference between the fair market value per share of the Company’s common stock
underlying such option or SAR as of the date on which the Executive exercised
the option or SAR, less the exercise price or grant price of the option or SAR;
and (ii) in the case of any Award other than a stock option or SAR that is
satisfied by the issuance of Common Stock of the Company, the value of such
stock on the Termination Date, and (iii) in the case of any Award other than a
stock option or SAR, that is satisfied in cash or any property other than Common
Stock of the Company, the amount of cash and the value of the property on the
payment date paid to satisfy the Award.

 

(l)Any payment pursuant to paragraph 7(e) or 7(j) shall be contingent upon
Executive’s execution of the General Release within 21 days after termination of
the Term of

6

 

--------------------------------------------------------------------------------

 

Employment or such longer time as may be required by law, and the Executive’s
not revoking that release.

 

8.COMPLIANCE WITH SECTION 409A

(a)

General.  It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that
intention.  If the Executive or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the timing of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Executive).  

(b)

Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

(c)

6 Month Delay for “Specified Employees”.

(i)If the Executive is a “specified employee”, then no payment or benefit that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Executive’s “separation from service” (or, if earlier, the
date of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  There shall
be added to any payments that are delayed pursuant to this provision interest at
the prime rate as reported in the Wall Street Journal for the date of the
Executive’s separation from service.  Such interest shall be calculated from the
date on which the payment otherwise would have been made until the date on which
the payment is made.

(ii)For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(d)

No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no

7

 

--------------------------------------------------------------------------------

 

amount that is subject to Section 409A shall be paid prior to the earliest date
on which it may be paid without violating Section 409A.

(e)

Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment.  In addition, to the extent permissible under Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.

(f)

Taxable Reimbursements.

(i)Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Executive
following the year in which the expense was incurred.  

(ii)The amount of any Taxable Reimbursements to be provided to the Executive
during any taxable year of the Executive shall not affect the expenses eligible
for reimbursement to be provided in any other taxable year of the Executive.  

(iii)The right to Taxable Reimbursements shall not be subject to liquidation or
exchange for another benefit.

9.

REPRESENTATION AND AGREEMENTS OF EXECUTIVE

(a)

Executive represents and warrants that he is free to enter into this Agreement
and to perform the duties required hereunder, and that there are no employment
contracts or understandings, restrictive covenants or other restrictions,
whether written or oral, preventing the performance of his duties hereunder.

(b)

Executive agrees to submit to a medical examination and to cooperate and supply
such other information and documents as may be required by any insurance company
in connection with the Company's obtaining life insurance on the life of
Executive, and any other type of insurance or fringe benefit as the Company
shall determine from time to time to obtain.

(c)

Executive represents and warrants that he has never been convicted of a felony
and he has not been convicted or incarcerated for a misdemeanor within the past
five years, other than a first conviction for drunkenness, simple assault,
speeding, minor traffic violations, affray, or disturbance of the peace.

(d)

Executive represents and warrants that he has never been a party to any judicial
or administrative proceeding that resulted in a judgement, decree, or final
order (i) enjoining him

8

 

--------------------------------------------------------------------------------

 

from future violations of, or prohibiting any violations of any federal or state
securities law, or (ii) finding any violations of any federal or state
securities law.

(e)

Executive represents and warrants that he has never been accused of any
impropriety in connection with any employment;

Any breach of any of the above representations and warranties is "justifiable
cause" for termination under paragraph 7(d) of this Agreement.

10.

NON-COMPETITION

(a)

In consideration for the promotion, the increase in compensation, the relocation
payment and the potential for payment upon termination set forth in paragraph
7(e), Executive agrees that during the Term of Employment and during the one (1)
year period immediately following the Termination Date (the "Non-Competitive
Period"), Executive shall not, directly or indirectly, as owner, partner, joint
venturer, stockholder, employee, broker, agent, principal, trustee, corporate
officer, director, licensor, or in any capacity whatsoever, engage in, become
financially interested in, be employed by, render any consultation or business
advice with respect to, accept any competitive business on behalf of, or have
any connection with any business which is competitive with products or services
of the Company or any subsidiaries and affiliates, in any geographic area in
which the Company or any of its subsidiaries or affiliates are then conducting
or proposing to conduct business, including, without limitation, the United
States of America and its possessions, Canada and Europe; provided, however,
that Executive may own any securities of any corporation which is engaged in
such business and is publicly owned and traded but in an amount not to exceed at
any one time one percent (1%) of any class of stock or securities of such
corporation.  In addition, Executive shall not, during the Non-Competitive
Period, directly or indirectly, request or cause any suppliers or customers with
whom the Company or any of its subsidiaries or affiliates has a business
relationship to cancel or terminate any such business relationship with the
Company or any of its subsidiaries or affiliates or otherwise compromise the
Company’s good will or solicit, hire, interfere with or entice from the Company
or any of its subsidiaries or affiliates any employee (or former employee who
has been separated from service for less than 12 months) of the Company or any
of its subsidiaries or affiliates.

(b)

If any portion of the restrictions set forth in this paragraph 10 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  For the purposes of this paragraph 10, a
business competitive with the products and services of the Company (or such
subsidiaries and affiliates) is limited to a specialty retailer which primarily
distributes, sells or markets so-called "big and tall" apparel of any kind for
men or which utilizes the "big and tall" retail or wholesale marketing concept
as part of its business.

(c)

Executive acknowledges that the Company conducts business throughout the world,
that Executive’s duties and responsibilities on behalf of the Company are of a
worldwide nature, that its sales and marketing prospects are for continued
expansion throughout the world and therefore, the territorial and time
limitations set forth in this paragraph 10 are reasonable and properly required
for the adequate protection of the business of the Company and its subsidiaries
and affiliates.  In the event any such territorial or time limitation is deemed
to be unreasonable by

9

 

--------------------------------------------------------------------------------

 

a court of competent jurisdiction, Executive agrees to the reduction of the
territorial or time limitation to the area or period which such court shall deem
reasonable.

(d)

The existence of any claim or cause of action (a claim or cause of action is
defined as a claim or cause of action which results from a breach of the terms
and provisions of this Agreement by the Company, regardless of whether the
breach is material) by Executive against the Company or any subsidiary or
affiliate shall not constitute a defense to the enforcement by the Company or
any subsidiary or affiliate of the foregoing restrictive covenants, but such
claim or cause of action shall be litigated separately.

(e)

By signing below, Executive acknowledges and agrees that Executive has received
sufficient mutually agreed-upon consideration for agreeing to be bound by the
obligations in the Paragraph 10, specifically the promotion to the position of
Executive Vice President, Chief Operating Officer, the increase in Base Salary,
the Advance (relocation payment) and the eligibility to receive five months of
salary continuation as severance pay in the event Executive is terminated by the
Company without justifiable cause or by Executive for Good Reason, after
Executive signs a General Release acceptable to the Company, which General
Release becomes irrevocable.  

11.

INVENTIONS AND DISCOVERIES

(a)

Upon execution of this Agreement and thereafter, Executive shall promptly and
fully disclose to the Company, and with all necessary detail for a complete
understanding of the same, all existing and future developments, know-how,
discoveries, inventions, improvements, concepts, ideas, writings, formulae,
processes and methods (whether copyrightable, patentable or otherwise) made,
received, conceived, acquired or written during working hours, or otherwise, by
Executive (whether or not at the request or upon the suggestion of the Company)
during the period of his employment with, or rendering of advisory or consulting
services to, the Company or any of its subsidiaries and affiliates, solely or
jointly with others, in or relating to any activities of the Company or its
subsidiaries and affiliates known to him as a consequence of his employment or
the rendering of advisory and consulting services hereunder (collectively the
"Subject Matter").

(b)

Executive hereby assigns and transfers, and agrees to assign and transfer, to
the Company, all his rights, title and interest in and to the Subject Matter,
and Executive further agrees to deliver to the Company any and all drawings,
notes, specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
copyrights or patents, as may be necessary to obtain copyrights and patents for
any thereof in any and all countries and to vest title thereto to the
Company.  Executive shall assist the Company in obtaining such copyrights or
patents during the term of this Agreement, and at any time thereafter on
reasonable notice and at mutually convenient times, and Executive agrees to
testify in any prosecution or litigation involving any of the Subject Matter;
provided, however, after the Term of Employment that Executive shall be
compensated in a timely manner at the rate of $250 per day (or portion thereof),
plus out-of-pocket expenses incurred in rendering such

10

 

--------------------------------------------------------------------------------

 

assistance or giving or preparing to give such testimony if it is required after
the termination of this Agreement.

12.

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

(a)Executive acknowledges that the Company possesses certain confidential and
propriety information that has been or may be revealed to him or learned by
Executive during the course of Executive’s employment with the Company and that
it would be unfair to use that information or knowledge to compete with or to
otherwise disadvantage the Company. Executive shall not, during the Term of
Employment or at any time following the Term of Employment, directly or
indirectly, disclose or permit to be known (other than as is required in the
regular course of his duties (including without limitation disclosures to the
Company's advisors and consultants), as required by law (in which case Executive
shall give the Company prior written notice of such required disclosure) or with
the prior written consent of the Board of Directors, to any person, firm,
corporation, or other entity, any confidential information acquired by him
during the course of, or as an incident to, his employment or the rendering of
his advisory or consulting services hereunder, relating to the Company or any of
its subsidiaries or affiliates, the directors of the Company or its subsidiaries
or affiliates, any supplier or customer of the Company or any of their
subsidiaries or affiliates, or any corporation, partnership or other entity
owned or controlled, directly or indirectly, by any of the foregoing, or in
which any of the foregoing has a beneficial interest, including, but not limited
to, the business affairs of each of the foregoing.  Such confidential
information shall include, but shall not be limited to, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and forecasts, financial data, competitive analyses, pricing
policies, employee lists, personnel policies, the substance of agreements with
customers, suppliers and others, marketing or dealership arrangements, servicing
and training programs and arrangements, supplier lists, customer lists and any
other documents embodying such confidential information.  This confidentiality
obligation shall not apply to any confidential information, which is or becomes
publicly available other than pursuant to a breach of this paragraph 12(a) by
Executive.

(b)All information and documents relating to the Company and its subsidiaries or
affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Executive shall use commercially
reasonable best efforts to prevent any publication or disclosure thereof.  Upon
termination of Executive's employment with the Company, all documents, records,
reports, writings and other similar documents containing confidential
information, including copies thereof then in Executive's possession or control
shall be returned and left with the Company.

13.

SPECIFIC PERFORMANCE

Executive agrees that if he breaches, or threatens to commit a breach of, any
enforceable provision of paragraphs 10, 11 or 12 (the "Restrictive Covenants"),
the Company shall have, in addition to, and not in lieu of, any other rights and
remedies available to the Company under law and in equity, the right to have the
Restrictive Covenants specifically enforced by a court of competent
jurisdiction, it being agreed that any such breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the
Company.  Notwithstanding the foregoing, nothing herein shall

11

 

--------------------------------------------------------------------------------

 

constitute a waiver by Executive of his right to contest whether such a breach
or threatened breach of any Restrictive Covenant has occurred. In the event of
litigation between the parties to this Agreement regarding their respective
rights and obligations under paragraphs 10, 11, or 12 hereof, the prevailing
party shall be entitled to recover from the other all attorneys’ fees and
expenses reasonably incurred in obtaining a ruling in the prevailing party’s
favor.    Any such damages, attorneys’ fees and costs shall be in addition to
and not in lieu of any injunctive relief that may be available to the Company.

14.

AMENDMENT OR ALTERATION

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

15.

GOVERNING LAW

This Agreement shall be governed by, and construed and enforced in accordance
with the substantive laws of the Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.

16.

SEVERABILITY

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

17.

NOTICES

Any notices required or permitted to be given hereunder shall be sufficient if
inwriting, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the addresses set forth above or such other address
as either party may from time to time designate in writing to the other, and
shall be deemed given as of the date of the delivery or of the placement of the
notice in the mail.

18.

WAIVER OR BREACH

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

19.

ENTIRE AGREEMENT AND BINDING EFFECT

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties whether oral or written.  This Agreement may not be modified except upon
further written agreement executed by both parties. Executive agrees that the
Company may in its sole discretion, during the term of Executive’s employment
with the Company and thereafter, provide copies of this Agreement (or excerpts
of the Agreement) to others, including businesses or entities that may employ,
do business with, or consider employing

12

 

--------------------------------------------------------------------------------

 

Executive in the future.  Executive further agrees that any subsequent change or
changes in his duties, compensation or areas of responsibility shall in no way
affect the validity of this Agreement or otherwise render inapplicable any of
the provisions of paragraphs 10 through 13 of this Agreement, which shall remain
in full force and effect except as may be modified by a subsequent written
agreement. Executive understands that he is advised to consult with an attorney
before signing this Agreement, and that the restrictive covenants contained in
paragraphs 10 through 13 above have been included in the first and, if
applicable, each subsequent iteration of this Agreement.

20.

SURVIVAL

Except as otherwise expressly provided herein, the termination of Executive's
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of paragraphs 7 through 26 hereof, which shall survive the
termination or expiration.

21.

RESOLUTION OF DISPUTES

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this paragraph 21 and paragraph 15.

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations.  In the event the
parties fail to reach resolution of any such dispute within thirty (30) days
after entering into negotiations, either party may proceed to institute action
in any state or federal court located within the Commonwealth of Massachusetts,
which courts shall have exclusive jurisdiction, and each party consents to the
personal jurisdiction of any such state or federal court.  Both parties waive
their right to a trial by jury.

22.

NON-DISPARAGEMENT

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Company, its officers,
directors, trustees, and employees or the services or programs provided or to be
provided by the Company and the Company agrees not to make any disparaging,
critical or otherwise detrimental comments to any person or entity concerning
Executive.

23.

FURTHER ASSURANCES

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

24.

SUBSIDIARIES AND AFFILIATES

For purposes of this Agreement:

(a)“affiliate” means any entity that controls, is controlled by, or is under
common control with, the Company, and “control” means the power to exercise a
controlling

13

 

--------------------------------------------------------------------------------

 

influence over the management or policies of an entity, unless such power is
solely the result of an official position with such entity; and

(b)“subsidiary” means any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
similar governing body of a non-corporate entity) or in which the Company has
the right to receive 50% or more of the distribution of profits or 50% or more
of the assets on liquidation or dissolution.

25.

HEADINGS

The paragraph headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

26.

COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the

date and year first above written.

 

 

 

DESTINATION XL GROUP, INC.

 

By: /s/ DAVID A. LEVIN

Date: October 8, 2018

Name:David A. Levin

 

Its:  President, Chief Executive Officer

 

 

 

/s/ BRIAN S. REAVES

Date: October 8, 2018

Brian S. Reaves

 

 

 

 




14

 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE

 

GENERAL RELEASE OF CLAIMS

 

1.Brian S. Reaves (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for good and valuable consideration to be paid after the
date of Executive’s termination as set forth in the Employment Agreement to
which this release is attached as Exhibit A (the “Employment Agreement”), does
hereby release and forever discharge, to the maximum extent permitted by law,
Destination XL Group, Inc. (the “Company”), its subsidiaries, affiliated
companies, successors and assigns, and their respective current or former
directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, the Age Discrimination in Employment Act
(ADEA); the Massachusetts Law Against Discrimination, G.L. c. 151B; the
Massachusetts Wage Payment Statute, G.L. c. 149, §§ 148, 148A, 148B, 149, 150,
150A-150C, 151, 152, 152A, et seq.; the Massachusetts Wage and Hour laws, G.L.
c. 151§1A et seq; all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment.  Executive
acknowledges that the Company encouraged Executive to consult with an attorney
of Executive’s choosing, and through this General Release of Claims advises
Executive to consult with his attorney with respect to possible claims,
including but not limited to claims under the Age Discrimination in Employment
Act (“ADEA”) and that Executive understands that the ADEA is a Federal statute
that, among other things, prohibits discrimination on the basis of age in
employment and employee benefits and benefit plans.  Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof.  Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof.  Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any rights to
receive any payments pursuant to paragraph 7 of the Employment Agreement, or any
accrued but unpaid benefits under any employee benefit plan maintained by the
Company (ii) any rights or claims that may arise as a result of events occurring
after the date this General Release of Claims is executed, (iii) any
indemnification rights Executive may have as a former officer or director of the
Company or its subsidiaries or affiliated companies, (iv) any claims for
benefits under any directors’ and officers’ liability policy maintained by the
Company or its subsidiaries or affiliated companies in accordance with the terms
of such policy,  (v) any rights as a holder of equity securities of the Company,
and (vi) any rights or claims that, by law, may not be waived, including claims
for unemployment compensation and workers' compensation.  Nothing contained in
this Agreement prevents Executive from filing a charge, cooperating with or
participating in any investigation or proceeding before any federal or state
Fair Employment Practices Agency, including, without limitation, the Equal
Employment Opportunity Commission, except that Executive acknowledges that he
will not be able to recover any monetary benefits in connection with any such
claim, charge or proceeding.

15

 

--------------------------------------------------------------------------------

 

2.Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he  will never individually or with any person file,
or commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

3.Executive is advised that Executive has up to twenty-one (21) calendar days to
consider this General Release before signing it.  Executive may knowingly and
voluntarily waive that up to twenty-one (21) day period by signing this General
Release of Claims earlier. However, in the event Executive’s employment
terminated as part of a group termination within the meaning of the Older
Workers Benefits Protection Act, the up to twenty-one (21) day consideration
period shall be enlarged to up to forty-five (45) calendar days, and Executive
shall be provided with additional disclosures required by the Older Workers
Benefit Protection Act prior to the start of the up to forty-five (45) calendar
day consideration period.  In either case, Executive also shall have  seven (7)
calendar days following the date on which Executive  signs this General Release
of Claims within which to revoke it by providing a written notice of his
revocation to the Company.  Any such revocation shall be directed to the VP,
Managing Director-Human Resources and must be delivered to the VP, Managing
Director-Human Resources within that seven (7) day revocation period, or mailed
to Destination XL Group, Inc., Attn: VP, Managing Director-Human Resources, 555
Turnpike Street, Canton, MA 02021 and postmarked within the seven (7) day
revocation period.

4.Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within the Commonwealth.

5.Executive acknowledges that he has read this General Release of Claims, has
been advised that he should consult with an attorney before executing this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.

6.This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 

Brian S. Reaves

 

16

 